Citation Nr: 0608108	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from November 1981 to November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied ratings in excess of 10 
percent for each of the veteran's service connected left and 
right knee disorders.


FINDINGS OF FACT

1. The veteran's left knee disorder is manifested by 
arthritis in conjunction with painful motion without flexion 
limited to 60 degrees or extension limited to 5 degrees; no 
evidence is shown of ankylosis, genu recurvatum, tibia and 
fibula impairment, subluxation, or removed or symptomatic 
cartilage.

2. The veteran's right knee disorder is manifested by 
arthritis in conjunction with painful motion without flexion 
limited to 60 degrees or extension limited to 5 degrees; no 
evidence is shown of ankylosis, genu recurvatum, tibia and 
fibula impairment, subluxation, removed or symptomatic 
cartilage.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for the 
veteran's left knee disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2005).

2. A rating in excess of 10 percent is not warranted for the 
veteran's right knee disorder.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evaluation of the same disability under various diagnoses 
is generally to be avoided. 38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Currently the veteran is service connected for degenerative 
joint disease of the knees.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The veteran has diagnoses of 
arthritis in both knees subsequent to X-ray examinations from 
the VA examiner in April 2003 and his private doctor in 
November 2002.  

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  Separate ratings 
under Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint. VAOPGCPREC 9-04 (2004).  
The ratings for limitation of flexion and extension of a leg 
(knee) require some showing of actual loss of range of 
motion.  38 C.F.R. § 4.71a, Codes 5260, 5261.  For the lowest 
compensable impairment, flexion must be limited to 60 degrees 
and extension must be limited to at least 5 degrees.  Id.  
During his June 2004 examination, the veteran had bilateral 
extension to 0 degrees and flexion to 135 degrees on the left 
and 130 degrees on the right.  During the April 2005 
examination, the veteran showed an impaired bilateral range 
of motion of 135 degrees of flexion and 0 degrees of 
extension.  Objective medical findings of record do not show 
flexion limited to 60 degrees or extension limited to 5 
degrees in either leg.  As such, disability due to left and 
right knee arthritis is not compensable under Diagnostic 
Codes 5260 and 5261.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  Id.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Here, the evidence does show some functional loss due to 
painful motion.  The veteran's record of his July 2004 visit 
to the VA Medical Center indicated that he experiences 
"intermittent pain in [both] knees."  He also says that his 
"symptoms increased with static standing after several 
hours, after running, and when getting up from sitting."  
The veteran's VA records also show that he was in physical 
therapy for his knees during 2004.  At the veteran's VA 
examination April 2005, the examiner records that the veteran 
"complains of daily pain with flare-ups on a weekly basis."  
He also "complains of worsening range of motion" when his 
flare-ups occur.  

The Board finds that the evidence meets the criteria for a 10 
percent rating for each knee based on degenerative arthritis 
confirmed by X-ray and satisfactory evidence of painful 
motion.  According to 38 C.F.R. § 4.59, upon a finding that 
the veteran suffers from arthritis with painful motion, the 
veteran is "entitled to at least the minimum compensable 
rating for the joint."  The veteran is entitled to the 
existing 10 percent rating for each knee under Diagnostic 
Code 5003; however no higher rating is warranted, since the 
range of motion for both knees is not so limited as to 
warrant compensable ratings under either 5260 or 5261.  As 
for an increase based on functional loss, that is simply not 
warranted.  Despite the veteran's complaints of pain, his 
functional impairment remains minimal, at best.  He does not 
need to use any assistive devices for ambulation, and his 
gait remains normal.  Although he subjectively complains of 
weakness, no incoordination is noted.  He does not have any 
impaired strength.  He maintains a fairly rigorous exercise 
program despite his knee pain.  Although he may be unable to 
occasionally participate in more physically strenuous 
activities such as running, the Board concludes that in 
conjunction with the mild abnormal findings discussed more 
fully above, the current 10 percent rating adequately 
compensates the veteran for his knee disabilities.  Any 
limitations that the veteran experiences are clearly not 
persistent since some examinations have shown little 
disability.  

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.  Since the record does not 
show that the veteran's left or right knee disorders involve 
ankylosis, genu recurvatum, instability, subluxation, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
and right knee disorders are not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5263 
(2005).  

The veteran has left and right knee arthritis confirmed by X-
rays and functional loss due to painful motion.  A rating of 
10 percent in each knee is warranted for arthritis with 
painful, but not compensable, limitation of motion.  There is 
no other evidence of compensable symptomatology in either 
knee.  As such, ratings in excess of the current 10 percent 
ratings for both the left and right disorders are not in 
order.  

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by the letter 
sent to the veteran in March 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the claims for an increase were denied by the RO and 
the Board, there are no potential effective date issues that 
would warrant providing additional VCAA notice.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was done in this 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding private or government records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
June 2004 and April 2005.  Both VA examinations were thorough 
and addressed all issues raised by the RO and all applicable 
categories of relief available for knee disorders under the 
Diagnostic Codes, see the discussion above.  In conjunction 
with the other evidence of record, the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as discussed above.  


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


